Title: From Thomas Jefferson to Andrew Ellicott, 21 November 1791
From: Jefferson, Thomas
To: Ellicott, Andrew



Dear Sir
Philadelphia Nov. 21. 1791.

It is excessively desireable that an extensive sale of lots in Washington should take place as soon as possible. It has been recommended to the Commissioners to have all the squares adjacent to the avenue from the President’s house to the Capitol, on both sides, and from thence to the river, through the whole breadth of the ground between Rock creek and the Eastern branch, first laid off. The object of the present is to ask your private opinion of the earliest time at which this portion of the work can be compleated? Which I will beg the favor of you to communicate to me by letter. In order that the sale may not be delayed by the engraving, it is hoped that by communicating what is executed from time to time, the engraver may nearly keep pace with you.—I am with great esteem Dear Sir your most obedt servt,

Th: Jefferson

